DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 05/04/2022. Claims 1-19 are presented for examination and have been considered below.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim ends with period (.) in line 7.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 8-9 of U.S. Patent No. 10680649. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10680649, as follows:

Present application
U.S. Patent No. 10680649
1. A receiving device for receiving digital television signals, the receiving device comprising: 5 a receiver configured to receive symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; and circuitry configured to: process the symbols to obtain encoded data; process the encoded data to obtain an interleaved low density parity 10 check (LDPC) code word; deinterleave the interleaved LDPC code word to obtain an LDPC code word; and decode the LDPC code word to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; 15 wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit 20 groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

2. The receiving device according to claim 1, wherein the LDPC code has a length N, and each bit groups includes a number of bits equal to N divided by 45.

3. The receiving device according to claim 1, wherein the LDPC code has a length N of 16200 bits, and each bit group includes 360 bits.

4. The receiving device according to claim 1, wherein the circuitry is configured to: deinterleave the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; and deinterleave the bit groups to obtain the LDPC code word.

5. The receiving device according to claim 1, wherein the circuitry is configured to: deinterleave the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; deinterleave the bit groups to obtain a parity-interleaved LDPC code word; and deinterleave the parity-interleaved LDPC code word to obtain the LDPC code word. 

6. The receiving device according to claim 1, wherein the circuitry is configured to process the decoded data to obtain image data and sound data.

7. The receiving device according to claim 6, wherein the receiver is a  television including: a display configured to display an image associated with the image data, and a speaker configured to output a sound associated with the sound data.

8. The receiving device according to claim 1, wherein the 64-QAM 10 constellation is a non-uniform constellation (NUCs).

9. A method performed by a receiving device receiving digital television signals, the method comprising: receiving symbols, each symbol comprising 6 bits and being mapped on a 15 64QAM constellation; processing the symbols to obtain encoded data; processing the encoded data to obtain an interleaved low density parity check (LDPC) code word; deinterleaving the interleaved LDPC code word to obtain an LDPC code 20 word; and decoding the LDPC code word of the LDPC code to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving, and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 5 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

10. The method according to claim 9, wherein the LDPC code has a length N, and 10 each bit groups includes a number of bits equal to N divided by 45.

11. The method according to claim 9, wherein the LDPC code has a length N of 16200 bits, and each bit group includes 360 bits. 

12. The method according to claim 9, wherein the method further comprises: deinterleaving the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; and deinterleaving the bit groups to obtain the LDPC code word. 

13. The method according to claim 9, wherein the method further comprises: deinterleaving the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; deinterleaving the bit groups to obtain a parity-interleaved LDPC code word; and deinterleaving the parity-interleaved LDPC code word to obtain the LDPC code word.

14. The method according to claim 9, wherein the method further comprises processing the decoded data to obtain image data and sound data.

15. The method according to claim 14, wherein the receiving device is a television including a display and wherein the method comprises displaying an image associated with the image data and outputting a sound associated with the sound data.

16. The method according to claim 9, wherein the 64-QAM constellation is a non-uniform constellation (NUCs).

17. A non-transitory computer readable medium including computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: deinterleaving the interleaved LDPC code word to obtain an LDPC code word; and decoding the LDPC code word of the LDPC code to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; 5 wherein the bit groups are interleaved in accordance with a group-wise interleaving, and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit 10 ‘groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

18. A transmitting device for transmitting digital television signals, the 15 transmitting device comprising: a transmitter configured to transmit symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; and circuitry configured to: encode information data to obtain an low density parity check (LDPC) 20 code word; interleave the LDPC code word to obtain an interleaved LDPC code word; process the interleaved LDPC code word to obain encoded data; and process encoded data to obtain the symbols, wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is 5 indicated by a bit group i, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44. 

19. A method performed by a transmitting device transmitting digital television signals, the method comprising: transmitting symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; encoding information data to obtain an low density parity check (LDPC) code word; interleaving the LDPC code word to obtain an interleaved LDPC code word; processing the interleaved LDPC code word to obtain encoded data; and processing encoded data to obtain the symbols, 20 wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group i, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44. 
3. A receiving device for use in an environment where a signal-to-noise power ratio per symbol for a selected bit error rate of a received terrestrial digital television broadcast signal can be reduced and/or a reception range of a terrestrial digital television broadcast signal can be expanded, the receiving device comprising: a tuner configured to receive a terrestrial digital television broadcast signal including a mapped group-wise interleaved low density parity check (LDPC) code word;  and circuitry configured to: demap the mapped group-wise interleaved LDPC code word to produce a group-wise interleaved LDPC code word, wherein each unit of 6 bits of the group-wise 
interleaved LDPC code word is mapped to one of 64 signal points of a modulation scheme; deinterleave the group-wise interleaved LDPC code word in units of bit 
groups of 360 bits to produce an LDPC code word;  decode the LDPC code word;  and process the decoded LDPC code word for presentation to a user, wherein input bits of data to be transmitted in the terrestrial digital television broadcast signal are LDPC encoded according to a parity check matrix of an LDPC code having a code length N of 16200 bits and an encoding rate r of 8/15 to 
generate the LDPC code word, the LDPC code enabling error correction processing to correct errors generated in a transmission path of the terrestrial digital television broadcast signal, the LDPC code word includes information bits and a parity bits, the parity bits being processed by the receiving device to recover information bits corrupted by transmission path errors, the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and 
the parity check matrix initial value table, having each row indicating positions of elements `1` in corresponding 360 columns of the information matrix portion as a subset of information bits used in calculating the parity bits in the LDPC encoding, is as follows 5 519 825 1871 2098 2478 2659 2820 3200 3294 3650 3804 3949 4426 4460 4503 4568 4590 4949 5219 5662 5738 5905 5911 6160 6404 6637 6708 6737 6814 7263 7412 81 391 1272 1633 2062 2882 3443 3503 3535 3908 4033 4163 4490 4929 5262 5399 5576 5768 5910 6331 6430 6844 6867 7201 7274 7290 7343 7350 7378 7387 7440 7554 105 975 3421 3480 4120 4444 5957 5971 6119 6617 6761 6810 7067 7353 6 138 485 1444 1512 2615 2990 3109 5604 6435 6513 6632 6704 7507 20 858 1051 2539 3049 5162 5308 6158 6391 6604 6744 7071 7195 7238 1140 5838 6203 6748 6282 6466 6481 6638 2346 2592 5436 7487 2219 3897 5896 7528 2897 6028 7018 1285 1863 5324 3075 6005 6466 5 6020 7551 2121 3751 7507 4027 5488 7542 2 6012 7011 3823 5531 5687 1379 2262 5297 1882 7498 7551 3749 4806 7227 2 2074 6898 17 616 7482 9 6823 7480 5195 5880 7559, the LDPC code word is group-wise interleaved in units of bit groups of 360 bits to generate the group-wise interleaved LDPC code word such that when an (i+1)-th bit group from a head of the generated LDPC code word is indicated by a bit group i, a sequence of bit groups 0 to 44 of the generated LDPC code word of 16200 bits is interleaved into a following sequence of bit groups 36, 6, 2, 20, 43, 17, 33, 
22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44, and the group-wise interleaved LDPC code word is mapped to one of the 64 signal points 
in the modulation scheme in units of 6 bits. 

6.  The transmitting device of claim 1, wherein the LDPC encoding is performed in accordance with an Advanced Television Systems Committee (ATSC) 3.0 standard, and the modulation scheme employs non uniform constellations 
(NUCs).


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 10,333,550. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,333,550, as follows:
Present application
U.S. Patent No. 10,333,550
1. A receiving device for receiving digital television signals, the receiving device comprising: 5 a receiver configured to receive symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; and circuitry configured to: process the symbols to obtain encoded data; process the encoded data to obtain an interleaved low density parity 10 check (LDPC) code word; deinterleave the interleaved LDPC code word to obtain an LDPC code word; and decode the LDPC code word to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; 15 wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit 20 groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

2. The receiving device according to claim 1, wherein the LDPC code has a length N, and each bit groups includes a number of bits equal to N divided by 45.

3. The receiving device according to claim 1, wherein the LDPC code has a length N of 16200 bits, and each bit group includes 360 bits.

4. The receiving device according to claim 1, wherein the circuitry is configured to: deinterleave the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; and deinterleave the bit groups to obtain the LDPC code word.

5. The receiving device according to claim 1, wherein the circuitry is configured to: deinterleave the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; deinterleave the bit groups to obtain a parity-interleaved LDPC code word; and deinterleave the parity-interleaved LDPC code word to obtain the LDPC code word. 

6. The receiving device according to claim 1, wherein the circuitry is configured to process the decoded data to obtain image data and sound data.

7. The receiving device according to claim 6, wherein the receiver is a  television including: a display configured to display an image associated with the image data, and a speaker configured to output a sound associated with the sound data.

8. The receiving device according to claim 1, wherein the 64-QAM 10 constellation is a non-uniform constellation (NUCs).

9. A method performed by a receiving device receiving digital television signals, the method comprising: receiving symbols, each symbol comprising 6 bits and being mapped on a 15 64QAM constellation; processing the symbols to obtain encoded data; processing the encoded data to obtain an interleaved low density parity check (LDPC) code word; deinterleaving the interleaved LDPC code word to obtain an LDPC code 20 word; and decoding the LDPC code word of the LDPC code to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving, and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 5 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

10. The method according to claim 9, wherein the LDPC code has a length N, and 10 each bit groups includes a number of bits equal to N divided by 45.

11. The method according to claim 9, wherein the LDPC code has a length N of 16200 bits, and each bit group includes 360 bits. 

12. The method according to claim 9, wherein the method further comprises: deinterleaving the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; and deinterleaving the bit groups to obtain the LDPC code word. 

13. The method according to claim 9, wherein the method further comprises: deinterleaving the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; deinterleaving the bit groups to obtain a parity-interleaved LDPC code word; and deinterleaving the parity-interleaved LDPC code word to obtain the LDPC code word.

14. The method according to claim 9, wherein the method further comprises processing the decoded data to obtain image data and sound data.

15. The method according to claim 14, wherein the receiving device is a television including a display and wherein the method comprises displaying an image associated with the image data and outputting a sound associated with the sound data.

16. The method according to claim 9, wherein the 64-QAM constellation is a non-uniform constellation (NUCs).

17. A non-transitory computer readable medium including computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: deinterleaving the interleaved LDPC code word to obtain an LDPC code word; and decoding the LDPC code word of the LDPC code to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; 5 wherein the bit groups are interleaved in accordance with a group-wise interleaving, and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit 10 ‘groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

18. A transmitting device for transmitting digital television signals, the 15 transmitting device comprising: a transmitter configured to transmit symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; and circuitry configured to: encode information data to obtain an low density parity check (LDPC) 20 code word; interleave the LDPC code word to obtain an interleaved LDPC code word; process the interleaved LDPC code word to obain encoded data; and process encoded data to obtain the symbols, wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is 5 indicated by a bit group i, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44. 

19. A method performed by a transmitting device transmitting digital television signals, the method comprising: transmitting symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; encoding information data to obtain an low density parity check (LDPC) code word; interleaving the LDPC code word to obtain an interleaved LDPC code word; processing the interleaved LDPC code word to obtain encoded data; and processing encoded data to obtain the symbols, 20 wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group i, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.
5.  A receiving device for use in an environment where a signal-to-noise power ratio per symbol for a selected bit error rate of the received terrestrial digital television broadcast signal can be reduced and/or a 
reception range of a terrestrial digital television broadcast signal can be expanded, the receiving device comprising: a tuner configured to receive a terrestrial digital television broadcast signal including a mapped group-wise interleaved low density parity check (LDPC) code word;  and circuitry 
configured to: demap the mapped group-wise interleaved LDPC code word to produce a group-wise interleaved LDPC code word, wherein each unit of 6 bits of the group-wise interleaved LDPC code word is mapped to one of 64 signal points of a modulation scheme;  deinterleave the group-wise interleaved LDPC code word in units of bit groups of 360 bits to produce an LDPC code word;  decode the LDPC code word;  and process the decoded LDPC code word for presentation to a user, wherein input bits of data to be transmitted in the terrestrial digital television broadcast signal are LDPC encoded according to a parity check initial value table of an LDPC code having a code length N of 16200 bits and an encoding rater of 6/15 to generate the LDPC code word, the LDPC code enabling error correction processing to correct errors generated in a transmission path of the terrestrial digital television broadcast signal, the LDPC code word includes information bits and a parity bits, the parity bits being processed by the receiving device to recover information bits corrupted by transmission path errors, the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and the parity check matrix initial value table, having each row indicating positions of elements `1` in corresponding 360 columns of the information matrix portion as a subset of information bits used in calculating the parity bits in the LDPC encoding, is as follows 27 430 519 828 1897 1943 2513 2600 2640 3310 3415 4266 5044 5100 5328 5483 5928 6204 6392 6416 6602 7019 7415 7623 8112 8485 8724 8994 9445 9667 27 174 188 631 1172 1427 1779 2217 2270 2601 2813 3196 3582 3895 3908 3948 4463 4955 5120 5809 5988 6478 6604 7096 7673 7735 7795 8925 9613 9670 27 370 617 852 910 1030 1326 1521 1606 2118 2248 2909 3214 3413 3623 3742 3752 4317 4694 5300 5687 6039 6100 6232 6491 6621 6860 7304 8542 8634 990 1753 7635 8540 933 1415 5666 8745 27 6567 
8707 9216 2341 8692 9580 9615 260 1092 5839 6080 352 3750 4847 7726 4610 6580 
9506 9597 2512 2974 4814 9348 1461 4021 5060 7009 1796 2883 5553 8306 1249 5422 
7057 3965 6968 9422 1498 2931 5092 27 1090 6215 26 4232 6354, the LDPC code 
word is group-wise interleaved in units of bit groups of 360 bits to generate the group-wise interleaved LDPC code word such that when an (i+1)-th bit group from a head of the generated LDPC code word is indicated by a bit group i, a sequence of bit groups 0 to 44 of the generated LDPC code word of 16200 bits is interleaved into a following sequence of bit groups 31, 38, 7, 9, 13, 21, 39, 12, 10, 1, 43, 15, 30, 0, 14, 3, 42, 34, 40, 24, 28, 35, 8, 11, 23, 4, 20, 17, 41, 19, 5, 37, 22, 32, 18, 2, 26, 44, 25, 33, 36, 27, 16, 6, and 29, and the group-wise interleaved LDPC code word is mapped to one of the 64 signal points in the modulation scheme in units of 6 bits. 
 
   
 6.  The receiving device of claim 5, wherein the LDPC encoding is performed 
in accordance with an Advanced Television Systems Committee (ATSC) 3.0 
standard, and the modulation scheme employs non uniform constellations (NUCs). 
 
    7.  A method for use by a receiving device in an environment where a 
signal-to-noise power ratio per symbol for a selected bit error rate of a 
terrestrial digital television broadcast signal can be reduced and/or a 
reception range of a terrestrial digital television broadcast signal can be 
expanded, the method comprising: receiving, by a tuner, a terrestrial digital 
television broadcast signal including a mapped group-wise interleaved low 
density parity check (LDPC) code word;  demapping the mapped group-wise 
interleaved LDPC code word to produce a group-wise interleaved LDPC code word, 
wherein each unit of 6 bits of the group-wise interleaved LDPC code word is 
mapped to one of 64 signal points of a modulation scheme;  deinterleaving the 
group-wise interleaved LDPC code word in units of bit groups of 360 bits to 
produce an LDPC code word;  decoding, by decoding circuitry, the LDPC code 
word;  and processing the decoded LDPC code word for presentation to a user, 
wherein input bits of data to be transmitted in the terrestrial digital 
television broadcast signal are LDPC encoded according to a parity check matrix 
initial value table of an LDPC code having a code length N of 16200 bits and a 
coding rate r of 6/15 to generate the LDPC code word, the LDPC code enabling 
error correction processing to correct errors generated in a transmission path 
of the terrestrial digital television broadcast signal, the LDPC code word 
includes information bits and parity bits, the parity bits being processed by 
the receiving device to recover information bits corrupted by transmission path 
errors, the parity check matrix initial value table of the LDPC code according 
to which the input bits are LDPC encoded is as follows, 27 430 519 828 1897 
1943 2513 2600 2640 3310 3415 4266 5044 5100 5328 5483 5928 6204 6392 6416 6602 
7019 7415 7623 8112 8485 8724 8994 9445 9667 27 174 188 631 1172 1427 1779 2217 
2270 2601 2813 3196 3582 3895 3908 3948 4463 4955 5120 5809 5988 6478 6604 7096 
7673 7735 7795 8925 9613 9670 27 370 617 852 910 1030 1326 1521 1606 2118 2248 
2909 3214 3413 3623 3742 3752 4317 4694 5300 5687 6039 6100 6232 6491 6621 6860 
7304 8542 8634 990 1753 7635 8540 933 1415 5666 8745 27 6567 8707 9216 2341 
8692 9580 9615 260 1092 5839 6080 352 3750 4847 7726 4610 6580 9506 9597 2512 
2974 4814 9348 1461 4021 5060 7009 1796 2883 5553 8306 1249 5422 7057 3965 6968 
9422 1498 2931 5092 27 1090 6215 26 4232 6354, the LDPC code word is group-wise 
interleaved in units of bit groups of 360 bits to generate the group-wise 
interleaved LDPC code word such that when an (i+1)-th bit group from a head of 
the generated LDPC code word is indicated by a bit group i, a sequence of bit 
groups 0 to 44 of the generated LDPC code word of 16200 bits is interleaved 
into a following sequence of bit groups 31, 38, 7, 9, 13, 21, 39, 12, 10, 1, 
43, 15, 30, 0, 14, 3, 42, 34, 40, 24, 28, 35, 8, 11, 23, 4, 20, 17, 41, 19, 5, 
37, 22, 32, 18, 2, 26, 44, 25, 33, 36, 27, 16, 6, and 29, and the group-wise 
interleaved LDPC code word is mapped to one of the 64 signal points in the 
modulation scheme in units of 6 bits. 
 
    8.  The method of claim 7, wherein the LDPC code word is encoded based on a 
parity check matrix of an LDPC code, the parity check matrix includes an 
information matrix part corresponding to the information bits and a parity 
matrix part corresponding to the parity bits, the information matrix part being 
represented by the parity check matrix initial value table, and each row of the 
parity check matrix initial value table indicates positions of elements "1" in 
corresponding 360 columns of the information matrix part as a subset of 
information bits used in calculating the parity bits in the LDPC encoding. 
 
    9.  The method of claim 7, wherein the LDPC encoding is performed in 
accordance with an Advanced Television Systems Committee (ATSC) 3.0 standard, 
and the modulation scheme employs non uniform constellations (NUCs). 



Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11356118. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11356118, as follows:
Present application
US11,356,118
1. A receiving device for receiving digital television signals, the receiving device comprising: 5 a receiver configured to receive symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; and circuitry configured to: process the symbols to obtain encoded data; process the encoded data to obtain an interleaved low density parity 10 check (LDPC) code word; deinterleave the interleaved LDPC code word to obtain an LDPC code word; and decode the LDPC code word to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; 15 wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit 20 groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

2. The receiving device according to claim 1, wherein the LDPC code has a length N, and each bit groups includes a number of bits equal to N divided by 45.

3. The receiving device according to claim 1, wherein the LDPC code has a length N of 16200 bits, and each bit group includes 360 bits.

4. The receiving device according to claim 1, wherein the circuitry is configured to: deinterleave the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; and deinterleave the bit groups to obtain the LDPC code word.

5. The receiving device according to claim 1, wherein the circuitry is configured to: deinterleave the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; deinterleave the bit groups to obtain a parity-interleaved LDPC code word; and deinterleave the parity-interleaved LDPC code word to obtain the LDPC code word. 

6. The receiving device according to claim 1, wherein the circuitry is configured to process the decoded data to obtain image data and sound data.

7. The receiving device according to claim 6, wherein the receiver is a  television including: a display configured to display an image associated with the image data, and a speaker configured to output a sound associated with the sound data.

8. The receiving device according to claim 1, wherein the 64-QAM 10 constellation is a non-uniform constellation (NUCs).

9. A method performed by a receiving device receiving digital television signals, the method comprising: receiving symbols, each symbol comprising 6 bits and being mapped on a 15 64QAM constellation; processing the symbols to obtain encoded data; processing the encoded data to obtain an interleaved low density parity check (LDPC) code word; deinterleaving the interleaved LDPC code word to obtain an LDPC code 20 word; and decoding the LDPC code word of the LDPC code to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving, and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 5 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

10. The method according to claim 9, wherein the LDPC code has a length N, and 10 each bit groups includes a number of bits equal to N divided by 45.

11. The method according to claim 9, wherein the LDPC code has a length N of 16200 bits, and each bit group includes 360 bits. 

12. The method according to claim 9, wherein the method further comprises: deinterleaving the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; and deinterleaving the bit groups to obtain the LDPC code word. 

13. The method according to claim 9, wherein the method further comprises: deinterleaving the interleaved LDPC code word in accordance with a block deinterleaving to obtain a group-wise interleaved LDPC code word including the bit groups; deinterleaving the bit groups to obtain a parity-interleaved LDPC code word; and deinterleaving the parity-interleaved LDPC code word to obtain the LDPC code word.

14. The method according to claim 9, wherein the method further comprises processing the decoded data to obtain image data and sound data.

15. The method according to claim 14, wherein the receiving device is a television including a display and wherein the method comprises displaying an image associated with the image data and outputting a sound associated with the sound data.

16. The method according to claim 9, wherein the 64-QAM constellation is a non-uniform constellation (NUCs).

17. A non-transitory computer readable medium including computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: deinterleaving the interleaved LDPC code word to obtain an LDPC code word; and decoding the LDPC code word of the LDPC code to obtain decoded data, wherein the interleaved LDPC code word includes bit groups; 5 wherein the bit groups are interleaved in accordance with a group-wise interleaving, and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group 1, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit 10 ‘groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.

18. A transmitting device for transmitting digital television signals, the 15 transmitting device comprising: a transmitter configured to transmit symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; and circuitry configured to: encode information data to obtain an low density parity check (LDPC) 20 code word; interleave the LDPC code word to obtain an interleaved LDPC code word; process the interleaved LDPC code word to obain encoded data; and process encoded data to obtain the symbols, wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is 5 indicated by a bit group i, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44. 

19. A method performed by a transmitting device transmitting digital television signals, the method comprising: transmitting symbols, each symbol comprising 6 bits and being mapped on a 64QAM constellation; encoding information data to obtain an low density parity check (LDPC) code word; interleaving the LDPC code word to obtain an interleaved LDPC code word; processing the interleaved LDPC code word to obtain encoded data; and processing encoded data to obtain the symbols, 20 wherein the interleaved LDPC code word includes bit groups; wherein the bit groups are interleaved in accordance with a group-wise interleaving; and wherein an (i + 1)-th bit group from a head of the LDPC code word is indicated by a bit group i, the LDPC code word has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44.
1. A receiving device for receiving digital television signals, the receiving device comprising: a receiver configured to receive encoded data, each six bits of which mapped to one of 64 signal points of a modulation method; and circuitry configured to: process the encoded data to produce a group-wise interleaved low density parity check (LDPC) code word; process the group-wise interleaved LDPC code word in a unit of a bit group of 360 bits to produce an LDPC code word of an LDPC code; wherein an (i+1)-th bit group from a head of the LDPC code word of the LDPC code is indicated by a bit group i, the LDPC code word of the LDPC code has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44, decode the LDPC code word of the LDPC code to produce decoded data; and process the decoded data for presentation; wherein the LDPC code has a length N of 16200 bits and a coding rate r of 8/15 and corresponds to a parity check matrix initial value table including the following 5 519 825 1871 2098 2478 2659 2820 3200 3294 3650 3804 3949 4426 4460 4503 4568 4590 4949 5219 5662 5738 5905 5911 6160 6404 6637 6708 6737 6814 7263 7412 81 391 1272 1633 2062 2882 3443 3503 3535 3908 4033 4163 4490 4929 5262 5399 5576 5768 5910 6331 6430 6844 6867 7201 7274 7290 7343 7350 7378 7387 7440 7554 105 975 3421 3480 4120 4444 5957 5971 6119 6617 6761 6810 7067 7353 6 138 485 1444 1512 2615 2990 3109 5604 6435 6513 6632 6704 7507 20 858 1051 2539 3049 5162 5308 6158 6391 6604 6744 7071 7195 7238 1140 5838 6203 6748 6282 6466 6481 6638 2346 2592 5436 7487 2219 3897 5896 7528 2897 6028 7018 1285 1863 5324 3075 6005 6466 5 6020 7551 2121 3751 7507 4027 5488 7542 2 6012 7011 3823 5531 5687 1379 2262 5297 1882 7498 7551 3749 4806 7227 2 2074 6898 17 616 7482 9 6823 7480 5195 5880 7559.
2. The receiving device according to claim 1, wherein the LDPC code uses a parity check matrix, which includes an information matrix part and a parity matrix part.
3. The receiving device according to claim 2, wherein the LDPC code word includes information bits and parity bits; and the information matrix part corresponds to the information bits and the parity matrix part corresponds to the parity bits.
4. The receiving device according to claim 3, wherein the parity matrix part is a lower bidiagonal matrix, in which elements of “1” are arranged in a step-wise fashion.
5. The receiving device according to claim 3, wherein the information matrix part is represented by the parity check matrix initial value table, and the parity check matrix initial value table is a table showing in an i-th row, i>0, positions of elements “1” in (1+360×(i−1))-th column of the information matrix part.
6. The receiving device according to claim 5, wherein if a length of the parity bits of the LDPC code word is represented by M, the z+360×(i−1)-th column of the parity check matrix, z>1, is obtained by the cyclic shift of the (z−1)+360×(i−1)-th column of the parity check matrix indicating a position of an element “1” in the parity check matrix initial value table downward by q=M/360.
7. The receiving device according to claim 6, wherein as for each column from the 2+360×(i−1)-th column to a 360×i-th column being the column other than the 1+360×(i−1)-th column of the parity check matrix, if an i-th row j-th column value of the parity check matrix initial value table is represented as hi, j and the row number of a j-th element “1” of a w-th column of the parity check matrix is represented as Hw-j, a row number Hw-j of the j-th element “1” of the w-th column being the column other than the 1+360×(i−1)-th column of the parity check matrix is represented by the equation
Hw−j=mod(hi,j+mod((w−1),360)×M/360,M).
8. The receiving device according to claim 2, wherein the parity check matrix has no cycle-4.
9. The receiving device according to claim 1, wherein the receiver is a television including a display configured to display an image and a speaker configured to output a sound.
10. The receiving device according to claim 1, wherein the modulation method employs non-uniform constellations (NUCs).
11. A method performed by a receiving device receiving digital television signals, the method comprising: receiving encoded data, each six bits of which mapped to one of 64 signal points of a modulation method; processing the encoded data to produce a group-wise interleaved low density parity check (LDPC) code word; processing the group-wise interleaved LDPC code word in a unit of a bit group of 360 bits to produce an LDPC code word of an LDPC code; wherein an (i+1)-th bit group from a head of the LDPC code word of the LDPC code is indicated by a bit group i, the LDPC code word of the LDPC code has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44, decoding the LDPC code word of the LDPC code to produce decoded data; and processing the decoded data for presentation; wherein the LDPC code has a length N of 16200 bits and a coding rate r of 8/15 and corresponds to a parity check matrix initial value table including the following, 5 519 825 1871 2098 2478 2659 2820 3200 3294 3650 3804 3949 4426 4460 4503 4568 4590 4949 5219 5662 5738 5905 5911 6160 6404 6637 6708 6737 6814 7263 7412 81 391 1272 1633 2062 2882 3443 3503 3535 3908 4033 4163 4490 4929 5262 5399 5576 5768 5910 6331 6430 6844 6867 7201 7274 7290 7343 7350 7378 7387 7440 7554 105 975 3421 3480 4120 4444 5957 5971 6119 6617 6761 6810 7067 7353 6 138 485 1444 1512 2615 2990 3109 5604 6435 6513 6632 6704 7507 20 858 1051 2539 3049 5162 5308 6158 6391 6604 6744 7071 7195 7238 1140 5838 6203 6748 6282 6466 6481 6638 2346 2592 5436 7487 2219 3897 5896 7528 2897 6028 7018 1285 1863 5324 3075 6005 6466 5 6020 7551 2121 3751 7507 4027 5488 7542 2 6012 7011 3823 5531 5687 1379 2262 5297 1882 7498 7551 3749 4806 7227 2 2074 6898 17 616 7482 9 6823 7480 5195 5880 7559.
12. The method according to claim 11, wherein the LDPC code uses a parity check matrix, which includes an information matrix part and a parity matrix part.
13. The method according to claim 12, wherein the LDPC code word includes information bits and parity bits; and the information matrix part corresponds to the information bits and the parity matrix part corresponds to the parity bits.
14. The method according to claim 13, wherein the parity matrix part is a lower bidiagonal matrix, in which elements of “1” are arranged in a step-wise fashion.
15. The method according to claim 13, wherein the information matrix part is represented by the parity check matrix initial value table, and the parity check matrix initial value table is a table showing in an i-th row, i>0, positions of elements “1” in (1+360×(i−1))-th column of the information matrix part.
16. The method according to claim 15, wherein if a length of the parity bits of the LDPC code word is represented by M, the z+360×(i−1)-th column of the parity check matrix, z>1, is obtained by the cyclic shift of the (z−1)+360×(i−1)-th column of the parity check matrix indicating a position of an element “1” in the parity check matrix initial value table downward by q=M/360.
17. The method according to claim 16, wherein as for each column from the 2+360×(i−1)-th column to a 360×i-th column being the column other than the 1+360×(i−1)-th column of the parity check matrix, if an i-th row j-th column value of the parity check matrix initial value table is represented as hi, j and the row number of a j-th element “1” of a w-th column of the parity check matrix is represented as Hw-j, a row number Hw-j of the j-th element “1” of the w-th column being the column other than the 1+360×(i−1)-th column of the parity check matrix is represented by the equation
Hw−j=mod(hi,j+mod((w−1),360)×M/360,M).
18. The method according to claim 12, wherein the parity check matrix has no cycle-4.
19. The method according to claim 11, wherein the modulation method employs non-uniform constellations (NUCs).
20. A non-transitory computer readable medium including computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: receiving encoded data, each six bits of which mapped to one of 64 signal points of a modulation method; processing the encoded data to produce a group-wise interleaved low density parity check (LDPC) code word; processing the group-wise interleaved LDPC code word in a unit of a bit group of 360 bits to produce an LDPC code word of an LDPC code; wherein an (i+1)-th bit group from a head of the LDPC code word of the LDPC code is indicated by a bit group i, the LDPC code word of the LDPC code has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups, 36, 6, 2, 20, 43, 17, 33, 22, 23, 25, 13, 0, 10, 7, 21, 1, 19, 26, 8, 14, 31, 35, 16, 5, 29, 40, 11, 9, 4, 34, 15, 42, 32, 28, 18, 37, 30, 39, 24, 41, 3, 38, 27, 12, and 44, decoding the LDPC code word of the LDPC code to produce decoded data; and processing the decoded data for presentation; wherein the LDPC code has a length N of 16200 bits and a coding rate r of 8/15 and corresponds to a parity check matrix initial value table including the following, 5 519 825 1871 2098 2478 2659 2820 3200 3294 3650 3804 3949 4426 4460 4503 4568 4590 4949 5219 5662 5738 5905 5911 6160 6404 6637 6708 6737 6814 7263 7412 81 391 1272 1633 2062 2882 3443 3503 3535 3908 4033 4163 4490 4929 5262 5399 5576 5768 5910 6331 6430 6844 6867 7201 7274 7290 7343 7350 7378 7387 7440 7554 105 975 3421 3480 4120 4444 5957 5971 6119 6617 6761 6810 7067 7353 6 138 485 1444 1512 2615 2990 3109 5604 6435 6513 6632 6704 7507 20 858 1051 2539 3049 5162 5308 6158 6391 6604 6744 7071 7195 7238 1140 5838 6203 6748 6282 6466 6481 6638 2346 2592 5436 7487 2219 3897 5896 7528 2897 6028 7018 1285 1863 5324 3075 6005 6466 5 6020 7551 2121 3751 7507 4027 5488 7542 2 6012 7011 3823 5531 5687 1379 2262 5297 1882 7498 7551 3749 4806 7227 2 2074 6898 17 616 7482 9 6823 7480 5195 5880 7559.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/03/2022